Citation Nr: 0215815	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  01-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for renal dysfunction.

7.  Entitlement to service connection for prostate 
dysfunction.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served on active duty in the Army from March 1969 
to January 1971.  He later served in the Army National Guard, 
with periods of active duty for training and periods of 
inactive duty training.  One period of active duty for 
training (May 31, 1980 to June 14, 1980) is considered active 
service, as the veteran incurred his service-connected low 
back disability during such period.  38 U.S.C.A. § 101(24).  
He had a period of active duty in the Army from November 1990 
to May 1991.

This case comes to the Board of Veterans' Appeals (Board), in 
part, on appeal from an August 1998 RO rating decision which 
denied service connection for a skin disorder, left knee 
disorder, and hearing loss.  The veteran also appeals an 
October 1998 RO decision which denied service connection for 
a gastrointestinal disorder and hypertension.  In November 
1999, an RO hearing was held.  He also appeals a June 2000 RO 
decision which denied service connection for renal 
dysfunction and prostate dysfunction.  A Board 
videoconference hearing was held in October 2001.

By August 1998 rating decision, the RO denied service 
connection for tinnitus.  The veteran failed to file a timely 
appeal.  By December 1999 rating decision, the RO found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for tinnitus.  The file 
shows that the veteran may be seeking to appeal such 
determination or reopen the claim.  Such matter is not 
properly before the Board at this time, and the matter is 
referred to the RO for clarification and any indicated 
action.


FINDINGS OF FACT

1.  A skin disorder did not begin during and was not worsened 
by any period of active duty or active duty for training.

2.  A left knee disorder did not begin during and was not 
worsened by any period of active duty, active duty for 
training, or inactive duty training.  A left knee disorder 
was not caused or permanently worsened by a service-connected 
low back condition.

3.  Hearing loss did not begin during and was not worsened by 
any period of active duty or active duty for training.

4.  A gastrointestinal disorder did not begin during and was 
not worsened by any period of active duty or active duty for 
training.

5.  Hypertension did not begin during and was not worsened by 
any period of active duty or active duty for training.

6.  A renal disorder did not begin during and was not 
worsened by any period of active duty or active duty for 
training.

7.  A prostate disorder did not begin during and was not 
worsened by any period of active duty or active duty for 
training.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  A left knee disorder was not incurred in or aggravated by 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 
(2001).

3.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2001).

4.  A gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

5.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

6.  Renal dysfunction was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

7.  Prostate dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from March 1969 
to January 1971, which included service in Vietnam.  He later 
served in the Army National Guard, with periods of active 
duty for training and periods of inactive duty training.  One 
period of active duty for training (May 31, 1980 to June 14, 
1980) is considered active service, as the veteran incurred 
his service-connected low back disability during such period.  
38 U.S.C.A. § 101(24).  He had a period of active duty in the 
Army from November 1990 to May 1991, when he was activated 
from the Army National Guard in support of Operation Desert 
Shield/Desert Storm during the Persian Gulf War (this did not 
involve overseas service in Southwest Asia).  The record 
reflects that he retired from the Army National Guard in 
1997.

The service medical records that have been obtained for the 
veteran primarily pertain to his National Guard service, from 
1976 to 1996.  There are no service medical records available 
for his first period of active duty from March 1969 to 
January 1971.  There are some service medical records 
available for his second period of active duty from November 
1990 to May 1991.  

The RO has requested any additional service medical records 
for the veteran from the U.S. Department of the Army and from 
the National Personnel Record Center (NPRC).  Subsequently, 
the Board requested additional service medical records for 
the veteran from the Louisiana Army National Guard and the 
NPRC.  No records were received as a result of these 
requests, and each entity indicated that no records were 
available for the veteran.

Medical records from the veteran's National Guard service 
showed that on a Report of Medical History dated in September 
1976 the veteran responded "yes" to having or having had ear 
trouble and skin diseases.  It was noted that he had a 
perforated tympanic membrane at age 16 which had healed and 
he had a foot fungus.  In a January 1980 Report of Medical 
History he responded "yes" to having or having had skin 
diseases, frequent indigestion, and stomach trouble, but on 
examination no pertinent abnormalities were noted.  In June 
1980 he had a fungal infection in the groin and the foot area 
and hydrocortisone cream was prescribed for the infected 
areas.  On a February 1984 Report of Medical History the 
veteran responded "yes" to having skin diseases, frequent 
indigestion, stomach, liver or intestinal trouble, and sugar 
or albumin in urine.  He reported being treated by John Daly, 
M.D. for skin cancers and moles.  It was noted that he was 
status post tinea pedis, now resolved.  He reported 
occasional dyspepsia, relieved by antacids, now resolved, and 
he reported no gastrointestinal complaints.  He was status 
post removal of basal cell carcinoma.  It was noted that he 
had albuminuria which resolved at age 24 years, and he had 
none since then.  On the February 1984 examination it was 
noted that an albumin test was negative.  

On a March 1988 periodic examination for the National Guard, 
it was noted that the veteran had seborrheic keratosis, an 
albumin test was negative, his prostate was within normal 
limits, and no pertinent abnormalities were noted.  

A service medical record shows that in April 1991 the veteran 
was seen for follow-up for actinic damage and it was noted 
that he had scattered scaly patches on the face, neck, upper 
back, arms, and hands.  On a Report of Medical History dated 
in April 1991, prepared in conjunction with his 
demobilization examination, the veteran responded yes to 
having or having had ear trouble, skin diseases, frequent 
indigestion, and a trick or locked knee.  It was noted that 
he had a fungal infection in the past, but it was cleared.  
No pertinent abnormalities were noted on the April 1991 
demobilization examination.  He reported a history of 
prostatitis, complained of decreased force of stream, and his 
prostate was found to be soft.

On a periodic examination in May 1992 it was noted that the 
veteran took Tagamet for hyperacidity, had an occasional ear 
infection, and had basal cell carcinoma secondary to Agent 
Orange exposure.  He reported occasional indigestion.  
Prostate examination was normal.  In July 1993 he underwent a 
medical evaluation for alternate PT test, and it was noted 
that there was possible patella chondromalacia of both knees, 
and swimming was suggested as an alternative.  In an August 
1994 Report of Medical History it was noted that the veteran 
had chronic ear infections and that his hearing loss resulted 
from infections and artillery.  It was noted that he had a 
systemic fungal infection and that he had skin cancer in the 
past.  He took Zantac for indigestion and had stomach and 
intestinal trouble, which was possibly gastritis or a hiatal 
hernia.  There is a notation of frequent and painful 
urination and it appears that he reported prostatitis.  He 
reported a history of albumin in the urine, up to 4+.  He 
reported that his right knee had gone out every once in 
awhile and he had trouble getting up from squats.  On the 
related examination it was noted that his right ear was red 
and there was wax at the tympanic membrane.  The diagnosis 
was hearing loss, ongoing right ear infection and wax plug, 
under treatment.  

Additional National Guard records show that in a document 
dated December 1994, the veteran was found to be okay to 
perform normal military duty, level 1, without any 
restrictions.  In March 1996 the veteran reported medical 
problems with his stomach and left knee and that he had 
visited doctor for his prostate.  On a Report of Medical 
History in April 1996 he reported chronic ear infections, 
progressive hearing loss, skin cancer, indigestion, 
occasional pain and stiffness in the knee but no locking, and 
occasional prostatitis.  On the related examination it was 
noted that the veteran had chronic arthritis, chronic ear 
infections, and prostatitis.  Examination showed that his 
prostate was slightly enlarged, but there were no nodules.  
Audiogram results do not reflect a hearing loss disability in 
either ear under the standards of 38 C.F.R. § 3.385.  In June 
1996 he was placed on a physical profile after failing a 
cardiovascular screening.  In February 1997 he reported 
having problems with his stomach, skin cancer, his left knee, 
and ear infections.  

A medical record from Dr. Odom dated in December 1996 showed 
diagnoses of pigmented seborrheic keratosis and actinic 
keratosis.

An April 1996 VA treatment record shows that the veteran was 
seen for an evaluation of his knee and he reported having 
knee pain for 15 years, but reported no specific trauma.  The 
assessment was mild degenerative disease of the knee.

On a VA dermatological examination in April 1997 the veteran 
reported an onset of precancerous and cancerous skin lesions 
in approximately 1975, and that he had several cancers 
removed and precancerous areas treated with freezing.  He 
also reported a history of skin fungus in the past which no 
longer bothered him.  He had no subjective complaints with 
his cancerous or precancerous areas.  Examination showed 
multiple seborrheic keratoses on his upper torso and 
seborrheic dermatitis of the scalp and ears.  He also had 
several atrophic scars on his left arm, some of which had 
some erythema within them and may represent residual basal 
cell carcinoma.  The diagnoses were history of actinic 
keratoses and basal cell carcinomas.  It was noted that he 
may have basal cell carcinoma of the left arm and a biopsy 
should be done, and that this was caused by sun exposure in 
the past.

On VA orthopedic examination in April 1997 the veteran 
reported having problems with both knees.  He reported that 
his left knee pain was off and on, two to three times per 
week.  He claimed he injured his left knee after advanced 
training, but did not remember a single or traumatic injury.  
An X-ray of the left knee was normal.  The diagnosis was 
bilateral knee arthralgia with no loss of movement or motion.

At an April 1997 VA audiology examination, the veteran 
reported hearing loss for the last 4 to 5 years.  Current 
testing showed right ear decibel thresholds (at frequencies 
of 500, 1000, 2000, 3000, and 4000 hertz) of 15, 30, 20, 25, 
and 40.  Left ear decibel thresholds at these same 
frequencies were 15, 15, 15, 25, and 35.  Speech 
discrimination was 100 percent correct in both ears.

VA treatment records showed that in November 1997 the veteran 
was seen for skin nodules on the right arm and back.  In 
January 1998 the veteran complained of gastric distress, and 
an upper GI showed a hiatal hernia and minimal reflux.  In 
March 1998 the veteran complained of upper GI symptoms and 
reported a history of hiatal hernia.  He had trouble 
swallowing and had indigestion all the time.  He later 
complained of reflux disease.  In September 1998 the 
veteran's blood pressure was found to be high.  In March 1999 
his blood pressure was better controlled.  

A January 1999 VA X-ray showed a finding of a left renal 
calculus.

In a February 1999 letter, Hamilton C. Bruni, M.D. reported 
that the veteran was seen in July 1994 for upset stomach and 
heartburn, and that evaluation indicated the symptoms were 
more likely related to GE reflux disease and possible sliding 
hiatal hernia aggravated by smoking and anxiety.  The veteran 
was seen again in January 1995, still with similar complaints 
of dyspepsia controlled with good improvement when he takes 
the medication Zantac.  It was noted that the veteran was on 
the medication on regular basis and had not returned to the 
office since 1995, but had another refill of Zantac in March 
1996.

In a February 1999 letter, the veteran's commanding officer, 
while he was assigned to Headquarters and Headquarters 
Company, 256th Mechanized Infantry Brigade from 1991 to 1995, 
indicated that during that period the veteran received a 
permanent profile from the Brigade Surgeon concerning his 
left knee.  Based on this profile, the veteran was unable to 
take the normal Army Physical Fitness Test, and instead 
substituted swimming for the two mile run.  The veteran's 
commanding officer, G.P., also indicated that on several 
occasions he ordered the veteran to seek medical assistance 
for his constant stomach irritation.  G.P. reported observing 
the veteran consume antacids and baking soda solutions, and 
during an exercise at Fort Hood in 1995, he ordered the 
veteran to sick call due to an upset stomach.

In a March 1999 letter, John M. Daly, M.D. reported that he 
treated the veteran for the following skin problems:  basal 
cell carcinoma, rhus dermatitis, contact dermatitis, and 
fungal infections, from December 1977 to February 1994.

In a VA Form 9 (substantive appeal) received in March 1999 
the veteran withdrew his initial claim for service connection 
for skin disorder as a result of Agent Orange, and instead 
claimed service connection for a skin condition that he 
claims derived from service in a tropical climate in Vietnam.  
He also claimed secondary service connection for a left knee 
disorder, claiming that his left knee condition was caused by 
his service-connected lower back condition.  

A September 1999 MRI of the left knee showed grade 3 
abnormality posterior horn medial meniscus with grade 1 
abnormality anterior and posterior horns lateral meniscus.  
There was edema present in the distal femur and superior 
aspect of the femoral metaphysis visualized on the fact 
suppression coronal images.  A recent injury was suspected.  
The medial collateral ligament appeared intact as did the 
lateral collateral ligament.  Findings of edema in the medial 
femoral condyle and the femoral metaphysis were suspicious 
for bone contusion.

In November 1999 the veteran and a friend testified at a 
hearing at the RO.  The friend testified that the veteran had 
a cardiovascular problem in service for which he was placed 
on a physical profile, and that on his original examination 
he was found to have elevated blood pressure and was placed 
on medication in January 1998.  The friend also testified 
that the veteran was found to have a hiatal hernia and 
multiple diverticuli.  With regard to hearing loss, the 
veteran's friend indicated that the veteran had a long 
history of chronic ear infections and history of dizziness 
caused by the ear infections.  The veteran claimed that his 
hearing loss was caused by exposure to artillery and 
helicopters in service.  The veteran's friend testified that 
the veteran's skin condition, basal cell carcinoma, was not 
due to Agent Orange.  He claimed that basal cell carcinoma 
was present on active duty and was treated and continued ever 
since the veteran has been out of service.  With regard to 
renal dysfunction, the veteran claimed that his first kidney 
tests were done at the Army hospital at Fort Benning in 1969 
or early 1970 and that was when he found out he had a kidney 
condition.  He said he received treatment every time there 
was a flare-up, which was generally two times a year.  His 
friend testified that X-rays showed the veteran had a kidney 
stone and that his albumin count was high which was an 
indication of a kidney problem.  He reported he had a kidney 
infection once a year.  With regard to prostate dysfunction, 
the veteran reported that he had prostate problems since the 
middle 1970s and had been treated for chronic prostatitis on 
both the civilian and military side for as long as he could 
remember.  

In October 2001 the veteran testified at a videoconference 
hearing before a Member of the Board.  He testified that he 
first realized he was having a problem with hypertension at 
the time of his National Guard retirement in 1997, and that 
he had been treated for hypertension since that time.  He 
testified that he first realized his gastrointestinal 
problems in November 1970 while he was in Vietnam.  He 
claimed he had such bad acid reflux that he ate three to four 
roll of Tums at a time and went to sick call and was given a 
white pill which helped.  He claimed he suffered from acid 
reflux for the rest of his tour in Vietnam and after leaving 
service in 1971 he had occasional problems with acid reflux 
that he was able to treat.  He said he first saw a gastro-
internist because of increased acid reflux problems in the 
late seventies or early eighties.  He testified he currently 
took Prilosec, which was the only medicine that worked, but 
if he missed a dosage of it, he suffered from severe acid 
reflux.  He reported that he first had problems with his skin 
when he came back from Vietnam.  He indicated that he visited 
a dermatologist, Dr. Daley, in 1974 and was treated for a 
number of skin conditions over the years, including basal 
cell carcinoma.  He also claimed that on every National Guard 
physical examination since 1977 he reported a history of skin 
problems, and that his National Guard service aggravated his 
skin condition.  He was told by his doctor to not go into the 
sunlight.  He testified that it was logical that his skin 
condition started in Vietnam, where he had the most sun 
exposure, because in his civilian life he's been a teacher 
inside a building most of the day.  The veteran claimed that 
his skin condition has continued up to the present, and that 
he had dermatology appointments every six months to screen 
any new eruptions.  He testified that when he left Vietnam he 
had a jungle rash so bad that it became systemic, and that he 
pointed this out to the examining doctor on his mustering out 
physical, but claimed that because it was winter time the 
condition had become dormant and when the doctor looked at 
him, he did not see anything.  He testified that medicine 
eventually cleared up his fungus in 1985, but that his other 
skin conditions continued and his last diagnosis was of basal 
cell carcinoma.  

Received in April 2002 was a letter from the director of 
military personnel records at the National Archives and 
Records Administration indicating that no clinical or 
outpatient records were found for the veteran at Ft. Benning 
or Ft. Polk in 1969.



Analysis

Through correspondence, rating decisions, statements of the 
case, and supplemental statements of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claims, and the respective obligations of him and the VA 
to obtain evidence.  Pertinent identified medical records 
have been obtained to the extent possible, and VA 
examinations have been provided where warranted by the 
circumstances.  With regard to service medical records, the 
Board notes that the VA has made several attempts to obtain 
missing service medical records, and it appears that the 
records do not exist or that further attempts to obtain them 
would be futile.  The Board therefore finds that the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  If the missing service medical records are found at 
some future date, the veteran may apply to reopen his claims.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.   Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. § 101(24).  

The veteran spent many years of service in the National 
Guard, but the fact that some disorders may have arisen 
coincident with being in the National Guard is not enough for 
service connection.  Rather, service connection requires that 
the disability be incurred in or aggravated during periods of 
active duty or recognized training periods.

Service Connection for a Skin Disorder

With regard to the claim for service connection for a skin 
disorder, the Board notes that subsequent to his first period 
of active service (1969-1971) the veteran has been treated 
for various skin conditions, including fungal infections, 
tinea pedis, seborrheic keratosis, basal cell carcinoma, 
actinic keratosis, and seborrheic dermatitis.  The veteran 
claims that his skin conditions had an onset during his first 
period of active service.  As indicated above, there are no 
service medical records available for his first period of 
active service.  The first medical evidence of record showing 
any skin condition was a National Guard medical record which 
showed that in 1976 the veteran reported having a foot 
fungus.  Subsequent National Guard records show treatment for 
other skin conditions.  However, these skin diseases are not 
shown to have begun or worsened during periods of active duty 
for training.  Service connection may only be granted for an 
injury (not a disease) incurred or aggravated during inactive 
duty training.  On the most recent VA examination the 
diagnoses were history of actinic keratoses and basal cell 
carcinomas, and it was noted that he may have basal cell 
carcinoma of the left arm, which was caused by sun exposure 
in the past.  There is no competent medical evidence linking 
any current skin disability to the veteran's periods of 
active duty or active duty for training.  And although the 
veteran contends that his skin conditions were incurred in 
service, as a layman he has no competence to give a medical 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a skin 
condition.  Thus the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service Connection for a Left Knee Disorder

The veteran contends that he injured his left knee while in 
training exercises at Fort Polk Army Base.  He alternatively 
contends that his left knee condition was caused by his 
service-connected low back disorder.  The available service 
records show that in July 1993, while the veteran was serving 
with the National Guard, he underwent a medical evaluation 
for an alternate PT test and it was noted that there was 
possible patella chondromalacia of both knees and swimming 
was suggested as an alternative.  Subsequent National Guard 
records show that the veteran had complaints related to his 
left knee.  An April 1996 VA treatment record showed that the 
veteran complained of knee pain for 15 years, but reported no 
specific trauma and the assessment was mild degenerative 
disease of the knee.  A VA examination in 1997 showed a 
normal X-ray of the left knee and a diagnosis of bilateral 
knee arthralgia with no loss of movement or motion.  An MRI 
in September 1999 showed abnormalities, including grade 3 
abnormality posterior horn medial meniscus with grade 1 
abnormality anterior and posterior horns lateral meniscus.  
There was edema in the distal femur and superior aspect of 
the femoral metaphysis, which suggested a recent injury, and 
the findings of edema in the medial femoral condyle and the 
femoral metaphysis were suspicious for bone contusion.  No 
specific left knee disability was noted.  

Even assuming the veteran now has a left knee disorder, there 
is no competent medical evidence to show that it began during 
or was permanently worsened by his periods of active duty or 
by recognized training periods.  The veteran also asserts 
that his service-connected low back condition caused a left 
knee condition. Secondary service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition.  Allen v. Brown, 
7 Vet. App. 439 (1995).  However, even assuming the current 
existence of a left knee disorder, there is no competent 
medical evidence to show it was caused or permanently 
worsened by the service-connected low back condition.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a left knee 
condition.  Thus the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




Service Connection for Hearing Loss

Where a veteran had continuous active service of 90 days or 
more, service connection will be rebuttably presumed for 
certain chronic diseases, including sensorineural hearing 
loss, which are manifest to a compensable degree within the 
year after such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The available evidence does not show the veteran had chronic 
hearing loss during any period of active duty or active duty 
for training, nor within the presumptive period after active 
service.  The 1997 VA audiology examination included results 
which indicate no hearing loss disability in the left ear 
under the standards of 38 C.F.R. § 3.385, and a minimal right 
ear hearing loss disability in the left ear.  Even if the 
veteran had current hearing loss disabilities in both ears, 
there is no competent medical evidence to link it to a period 
of active duty or active duty for training.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for hearing loss.  
Thus the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Service Connection for a Gastrointestinal Disorder

The veteran contends that his gastrointestinal disorder 
originated during his service in the Vietnam from 1970 to 
1971, and that he has received treatment for his 
gastrointestinal disorder ever since that time.  As noted 
above, there are no treatment records for the veteran's first 
period of active service.  The first record of the veteran's 
having GI complaints is a National Guard record dated in 1980 
on which the veteran reported he had frequent indigestion and 
stomach trouble, but no disability was found or noted.  He 
testified that he first saw a doctor for his gastrointestinal 
complaints in the late 1970s and 1980s.  Thus, there is no 
medical evidence dated from 1971 (after the veteran's 
discharge from service) until 1980 showing complaints and 
treatment for gastrointestinal symptoms.  Additionally, there 
is no medical evidence linking the veteran's current 
gastrointestinal disorder to a period of active duty or 
active duty for training.  And although he has claimed that 
his gastrointestinal disorder is related to his first period 
of service, he is a layman and thus does not have competence 
to give a medical opinion on diagnosis or causation.  
Espiritu, supra.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Service Connection for Hypertension

Where a veteran had continuous active service of 90 days or 
more, service connection will be rebuttably presumed for 
certain chronic diseases, including hypertension, which are 
manifest to a compensable degree within the year after such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.

The veteran contends that his hypertension had an onset 
during his service in the National Guard, and that 
hypertension was diagnosed at the time of his discharge from 
National Guard service.  However, the available records do 
not show that hypertension began during or was worsened by 
periods of active duty or active duty for training, or that 
it became manifest to a compensable degree within a year 
after active service.  Additionally, there is no medical 
evidence linking the veteran's hypertension to his periods of 
active duty or active duty for training.  Although the 
veteran has claimed that his hypertension is related to 
service and had an onset in service, he is a layman and thus 
does not have competence to give a medical opinion on 
diagnosis or causation.  Espiritu, supra.  

As the preponderance of the evidence is against the claim for 
service connection for hypertension, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

Service Connection for Renal Dysfunction

Where a veteran had continuous active service of 90 days or 
more, service connection will be rebuttably presumed for 
certain chronic diseases, including nephritis and renal 
calculi, which are manifest to a compensable degree within 
the year after such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.

The veteran contends that a kidney disorder (renal 
dysfunction) had an onset during his first period of active 
service.  He claims that during his initial physical for 
service in March 1969 he had a high albumin count in his 
urine and that he had kidney problems in service every four 
to six months.  As noted above, service medical records from 
the veteran's first period of active service are not 
available.  However, subsequent service medical records show 
no complaints or findings of a kidney disorder or of renal 
dysfunction.  The first medical record showing any type of 
kidney problem was dated in January 1999 and that was an X-
ray that showed the veteran had a left renal calculus.  It is 
not shown that a kidney stone developed during active duty or 
active duty for training, or became manifest within the 
presumptive year after active service.  There is no medical 
evidence linking this left renal calculus to the veteran's 
active duty or active duty for training.  Although the 
veteran has claimed that he has renal dysfunction that had an 
onset in service, he is a layman and thus does not have 
competence to give a medical opinion on diagnosis or 
causation.  Espiritu, supra.  

The weight of the credible evidence demonstrates that any 
renal dysfunction was not caused or worsened by any incident 
of service.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Service Connection for Prostate Dysfunction

The veteran contends that he has prostate dysfunction which 
had an onset during his first period of active service.  As 
noted above, service medical records from the veteran's first 
period of active service are not available.  On his April 
1991 demobilization examination it was noted that he had a 
history of prostatitis, however, no prostate disability was 
found on evaluation.  Subsequent medical records from the 
veteran's National Guard service show that he reported a 
history of prostatitis and that he had occasional 
prostatitis.  There is no competent medical showing that the 
veteran currently has prostate dysfunction that began during 
or was permanently worsened by a period of active duty or 
active duty for training.  Although the veteran has claimed 
that he has prostate dysfunction that had an onset in 
service, he is a layman and thus does not have competence to 
give a medical opinion on diagnosis or causation.  Espiritu, 
supra.  

The weight of the credible evidence demonstrates that any 
prostate dysfunction was not caused or worsened by any 
incident of service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.











ORDER

Service connection for a skin disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for hearing loss is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for hypertension is denied.

Service connection for renal dysfunction is denied.

Service connection for prostate dysfunction is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

